Citation Nr: 1534725	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  10-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Evaluation of major depressive disorder, rated as 10 percent disabling prior to June 9, 2010.

2.  Evaluation of major depressive disorder, rated as 30 percent disabling from June 9, 2010 to December 3, 2013.

3.  Evaluation of major depressive disorder, rated as 50 percent disabling since December 4, 2013.  

4.  Evaluation of right hip tendonitis, rated as 10 percent disabling prior to December 4, 2013.

5.  Evaluation of right hip tendonitis, rated as 20 percent disabling since December 4, 2013.

6.  Evaluation of status-post avulsion fracture of the right lateral malleolar tip, rated as noncompensable prior to December 4, 2013.

7.  Evaluation of status-post avulsion fracture of the right lateral malleolar tip, rated as 10 percent disabling since December 4, 2013.

8.  Entitlement to service connection for a deviated septum.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to a total rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to June 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

During the course of the appeal, in a January 2014 rating decision, the Veteran was granted an increased, staged rating for her major depressive disorder; a 30 percent disability rating was granted from June 9, 2010 and a 50 percent disability rating was assigned from December 4, 2013.  In addition, increased disability ratings were granted for the service-connected right hip tendonitis and status-post avulsion fracture of the right lateral malleolar tip.  A 20 percent disability rating was assigned for right hip tendonitis and10 percent disability rating was assigned for the status-post avulsion fracture of the right lateral malleolar tip; an effective date of December 4, 2013 was assigned for each rating.   The Veteran has not indicated that she agrees with the higher ratings assigned for these disabilities.  Therefore, the grant of a higher rating is not a full grant of the benefits sought, and the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).   

The issue of an application to reopen a previously denied claim of entitlement to service connection for a left ankle disorder was raised at the March 2015 hearing before the undersigned VLJ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The claim of entitlement to TDIU, as well as the claims for service connection of a deviated septum and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's major depressive disorder most closely approximates occupational and social impairment with difficulties in most areas, such as work, family relations, and mood, due to symptoms such as depression, irritability, anxiety, suicidal ideation, and difficulty in adapting stressful circumstances; total occupational and social impairment is not shown.


2.  The Veteran's right hip tendonitis is manifest by limitation of flexion of the thigh to no less than 30 degrees.

3.  The Veteran's status post avulsion fracture of the right lateral malleolar tip is not shown to have been manifested by more than complaints of pain on motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent for major depressive disorder for the rating period prior to December 4, 2013 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).

2.  The criteria for a disability rating in excess of 70 percent for major depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2014).

3.  The criteria for a disability rating of 20 percent for right hip tendonitis for the rating period prior to December 4, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5252 (2014).

4.  The criteria for a disability rating higher than 20 percent for right hip tendonitis have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59,  4.71a, Diagnostic Code 5252 (2014).

5.  The criteria for a disability rating of 10 percent for status post avulsion fracture of the right lateral malleolar tip for the rating period prior to December 4, 2013 have been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59,  4.71a, Diagnostic Code 5271 (2014).


6.  The criteria for a disability rating of 10 percent for status post avulsion fracture of the right lateral malleolar tip have not been met.  38 U.S.C.A. §§ 1155 , 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59,  4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in November 2007, to the Veteran.  This letter explained the evidence needed to substantiate the claims for increased disability ratings, as well the legal criteria for entitlement to such benefits.  The letter also informed her of her and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of her claims.  The Veteran was also afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected major depressive disorder, right hip tendonitis, and status post avulsion fracture of the right lateral malleolar tip, including history and clinical evaluation.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board also observes that the undersigned VLJ, at the Veteran's March 2015 hearing, clarified the issues on appeal and explained the concept of an increased rating claim, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the service-connected disabilities have not materially changed and uniform evaluations are warranted.  

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Major Depressive Disorder

The Veteran's major depressive disorder is evaluated as 10 percent prior to June 8, 2010, 30 percent disabling for the rating period from June 9, 2010 to December 3, 2013, and a 50 percent disabling since December 4, 2013 under 38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 10 percent disability is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

After a review of all the evidence, the Board finds that the Veteran's service-connected major depressive disorder more nearly approximates the criteria for a 70 percent disability evaluation for the entire rating period on appeal.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 70 percent evaluation takes into account the Veteran's social and occupational impairment for the entire rating period.  Throughout the rating period, the Veteran's major depressive disorder has been characterized by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as unprovoked irritability, depression, anxiety, and difficulty with concentration and memory, as demonstrated by the findings at the September 2008 and December 2013 VA examinations.  

The Veteran complained of panic attacks, sleep impairment, social isolation, irritability, anxiety, hypervigilance, and depression at her VA examinations and in seeking treatment.  The current 70 percent disability evaluation accounts for the Veteran's moderately severe social and occupational impairment, as caused by these symptoms.

The VA examiners assigned GAF scores of 40 at the September 2008 VA examination and 55 at the December 2013 VA examination.  A GAF score is probative, as it relates directly to a veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  These GAF scores, as well as the clinical findings on examination, are consistent with moderately severe symptomatology.   See DSM-IV at 44-47; 38 C.F.R. § 4.2 (2014). 

The evidence does not show that the Veteran experiences total occupational and social impairment due to her symptoms.  She does not have manifestations such as grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting herself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9411.  As previously discussed, the Board acknowledges that the Veteran's major depressive disorder symptoms are suggestive of occupational and social impairment due to deficiencies in work, family relations, and mood.  Nonetheless, as noted in the VA examination reports and the Veteran's VA treatment records, the Veteran's functional impairments are not so severe as to impair her thought processes.  There was no evidence of delusions or hallucinations, and although the Veteran has reported suicidal ideation, she has not reported plan or intent, nor has she reported homicidal ideation.  Her insight and judgment are intact.  Further, VA treatment notes and the VA examination reports indicate that the Veteran is able to communicate effectively and that she is alert and oriented, with appropriate speech, normal thought processes, and good hygiene.  Significantly, the VA examiners assessed that the Veteran's service-connected major depressive disorder was productive of no more than moderately severe effects on her activities of daily living.  

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board reiterates that the Veteran's symptoms are nearly the same as those listed in the criteria for a 70 percent rating and the examiners' characterization of these symptoms were indicative of at most moderately severe impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's statements.  The Board also recognizes the Veteran's occupational and social impairment.  However, the Veteran does not lack social relationships; she remains in regular contact with her sister.  Thus, these symptoms do not demonstrate total occupational and social impairment.   For these reasons, the Board finds that a preponderance of the evidence is against an initial disability evaluation in excess of 70 percent for anxiety disorder for the entire period.  38 C.F.R. §§ 4.3, 4.7. 

Right Hip Tendonitis

The Veteran's chronic right hip strain is under Diagnostic Code 5252 for limitation of motion of the thigh.  See 38 C.F.R. § 4.20, authorizing the rating of a condition according to the requirements of an analogous condition.  A 10 percent disability evaluation has been assigned for the rating period prior to December 4, 2013 and a 20 percent disability evaluation was assigned from December 4, 2013.

Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  For the next higher 20 percent disability evaluation, there must be limitation of flexion to 30 degrees.  

Diagnostic Codes 5251 and 5253 also provide ratings for limitation of motion of the thigh.  Diagnostic Code 5251 assigns a 10 percent disability evaluation where there is limitation of extension of the thigh to 5 degrees; no higher evaluation is provided for under this Code.  Pursuant to Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross their legs.  A 20 percent disability evaluation is warranted for limitation of abduction, where motion is lost beyond 10 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5251-5253. 

Considering the rating criteria applicable to the Veteran's right hip tendonitis, the Board finds that the Veteran's right hip tendonitis most closely approximates the criteria for a 20 percent disability evaluation.  The Veteran experiences limitation of flexion of the thigh to 20 degrees or less.  Flexion was reported to be 60 degrees at her November 2007  VA examination and 80 degrees at her November 2009 VA examination; nonetheless, at the September 2008 VA examination, pain upon flexion was such that range of motion could not be determined.  At the most recent December 2013 VA evaluation, she had range of motion to 30 degrees.  The Board notes that the Veteran had complaints of pain, weakness, and stiffness due to her right hip, but she did not have incoordination, swelling, instability, abnormal movement, redness, or subluxation on repetitive use.  The Board also notes that the Veteran did not have limitation of abduction of less than 10 degrees.  Thus, the Board finds that the Veteran's symptomatology due to her right hip tendonitis falls within the criteria for the currently assigned 20 percent disability evaluation for the entire rating period on appeal.

In concluding the Veteran is not entitled to a higher rating for her right hip tendonitis, at any time during the rating period on appeal, the Board has considered as well whether she has additional functional loss, beyond that objectively shown, due to hers pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca, supra.   Nonetheless, there is no indication in the record that her functional ability is decreased beyond the weakness and tenderness shown on examination, even when her symptoms are most problematic.  In particular, the VA examiners noted that there was a mild increase in pain and weakness upon repetitive use, but found that there was no additional fatigability, incoordination, lack of endurance, or additional loss of motion.  As a result, the current 20 percent rating adequately compensate her for the extent of her pain, including insofar as its resulting effect on her range of motion.

Status post Avulsion Fracture, Right Lateral Malleolar Tip

The Veteran's status post avulsion fracture of the right lateral malleolar tip is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  A noncompensable evaluation was assigned for the rating period prior to December 4, 2103.  A 10 percent disability evaluation was assigned for the rating period from December 4, 2013. 

Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion, and a 20 percent rating is warranted for marked limitation of motion.  The words moderate and marked are not defined in the regulations.  Normal range of motion for the ankles is zero (0) to 20 degrees dorsiflexion and zero (0) to 45 degrees plantar flexion.  See 38 C.F.R. § 4.71, Plate II.

After a review of the lay and medical evidence, the Board finds that the Veteran's status post avulsion fracture of the right lateral malleolar tip most closely approximates the criteria for a 10 percent disability rating for the entire period on appeal.  The current evaluation contemplates painful motion and a marked limitation of motion.  

Significantly, the Veteran's December 2007, November 2009, and December 2013 VA examinations showed that the Veteran had range of motion of the right ankle from zero (0) to 45 degrees in plantar flexion, with dorsiflexion to 20 degrees; her ankle disability was described as productive of pain.  At the December 2013 VA examination, she had range of motion to 35 degrees in plantar flexion, with dorsiflexion to 20 degrees.  There was no ankylosis, Achilles tendonitis, or unstable ligaments; her status post avulsion fracture of the right lateral malleolar tip was not productive of deformity of the ankle joint. 

To the extent that the Veteran claims that her pain upon motion is the equivalent of limited motion, the Board finds that the Veteran's subjective complaints of pain have been contemplated in the current rating assignment, as the current rating is based on the objectively demonstrated reduced motion.  The VA examination reports indicate that the Veteran complained of pain, but physical examination did not demonstrate any additional limitations in response to pain, including incoordination, weakness, or fatigability, beyond which was reflected in the examination reports.  In particular, the VA examiners noted that there was a mild increase in pain upon repetitive motion, but found that there was no additional weakness, fatigability, incoordination, lack of endurance, or additional loss of motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca at 206-07.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  Therefore, the lay and medical evidence demonstrates that the Veteran's symptoms do not result in additional functional limitation to a degree that would support a rating in excess of the current, 10 percent disability rating for status post avulsion fracture of the right lateral malleolar tip.

The Board also considered whether the Veteran may be entitled to a higher rating under other potentially applicable Diagnostic Codes for the rating period.  With regard to the criteria under Diagnostic Code 5270, there is no evidence of ankylosis of the Veteran's right ankle.  The above evidence reflects that, at no time during the appeal period, have the Veteran's symptoms more nearly approximated ankylosis of the right ankle in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees, or in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees with abduction, adduction, inversion, or eversion deformity warranting a 30 or 40 percent rating under Diagnostic Code 5270, the only diagnostic code applicable to the ankle with criteria for higher schedular ratings.  The other diagnostic codes applicable to the ankle, 5272 through 5274, applicable to ankylosis of subastralgar or tarsal joint, malunion of os calcis, and astragalectomy, also provide for maximum 20 percent ratings.  Moreover, the Rating Schedule generally prohibits pyramiding, i.e., evaluating the same disability under different diagnostic codes, 38 C.F.R. § 4.14, and the Court has held that pyramiding is disfavored "unless the regulation expressly provides otherwise," Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010).  As such, the Board does not find that the medical evidence supports a higher schedular rating.

Extraschedular Considerations 

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's major depressive disorder, right hip tendonitis, and status post avulsion fracture of the right lateral malleolar tip are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that were assigned.  Additionally, there is no indication that the Veteran's major depressive disorder, right hip tendonitis, and status post avulsion fracture of the right lateral malleolar tip, standing alone, had an impact on her employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's major depressive disorder, right hip tendonitis, and status post avulsion fracture of the right lateral malleolar tip is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with the disabilities on appeal, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 


ORDER

Entitlement to a 70 percent disability evaluation for major depressive disorder is granted for the rating period prior to December 4, 2013, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 70 percent for major depressive disorder is denied. 

Entitlement to a 20 percent disability evaluation for right hip tendonitis is granted for the rating period prior to December 4, 2013, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for right hip tendonitis is denied. 

Entitlement to a 10 percent disability evaluation for status post avulsion fracture of the right lateral malleolar tip is granted for the rating period prior to December 4, 2013, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for status post avulsion fracture of the right lateral malleolar tip is denied. 





REMAND

The Board acknowledges that the Veteran was afforded a VA sinus examination in March 2010.  However, the VA examination is inadequate.  In this regard, the Board observes that the opinion in the initial examination report is inconsistent with the opinion in the addendum.  As such, the Board finds that a new examination is required in order to obtain a clear opinion as to whether the Veteran's current sinusitis was caused or aggravated by her service.  The initial VA examiner did not address the Veteran's report of a history of sinusitis at entry into service, and although the addendum opinion indicated that the Veteran had a history of sinusitis prior to service, neither VA examiner provided a definitive opinion as to whether the Veteran's sinusitis clearly and unmistakably existed prior to service, and neither VA examiner addressed whether the Veteran's sinusitis clearly and unmistakably increased in severity during her service.  In this regard, the Board points out that the addendum indicated that the sinusitis was not incurred in service because it existed prior to service.  This is insufficient.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Veteran has not been provided with a VA examination related to her claim of entitlement to service connection for a deviated septum.  There is evidence of record indicating that the Veteran has been diagnosed with a deviated septum.  The Veteran claims that her deviated septum is related to her service, including her sinusitis.  Accordingly, the Board finds that the Veteran should be afforded a VA examination regarding this claim for service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice  v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran has not formally filed a claim of entitlement to a TDIU.  However, during the increased rating claim for PTSD, the Veteran alleged that her service-connected disability precludes her from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disabilities on appeal should be associated with the Veteran's claims file.  In this regard, the Board notes that the Veteran reports continued treatment at the New Orleans VA Medical Center, but records since December 2013 have not been associated with  the electronic claims files. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA sinus examination to determine whether the nature and etiology of any sinusitis that may be present.  The examiner is requested to review all pertinent records associated with the claims file.

Following the review of the claims file and physical examination of the Veteran, the examiner is requested to provide an opinion as to the following:  

a) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sinusitis clearly and unmistakably pre-existed service.

 b) if the Veteran's sinusitis pre-existed service, whether the pre-existing sinusitis increased in severity during the Veteran's service? 

c) if the sinusitis increased in severity during the Veteran's service, the examiner should opine as to whether the evidence clearly and unmistakably (e.g. is it undebatable?) demonstrates that the increase in severity was due to the natural progression of the sinusitis.

A complete rationale should accompany each opinion provided.
 
2. Schedule the Veteran for a VA sinus and nose examination to determine whether the Veteran currently has a deviated septum which is related to the Veteran's active service.  The examiner should also indicate whether it is as least as likely as not (50 percent probability or more) that her deviated septum is proximately due to or the result of the sinusitis. 

The examiner is requested to review all pertinent records associated with the claims file. 

The provider is advised that the Veteran is competent to report symptoms, treatment, and diagnoses and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.  

A complete rationale should accompany each opinion provided.
 
3.  Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU. After completing all indicated development, the RO should adjudicate the claim for TDIU in light of all the evidence of record.   

4.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and her representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


